 In the Matter of M. LOWENSTEIN & SONS, INC.andLOCAL16,UNITED,OFFICE & PROFESSIONAL WORKERS OF AMIERICA, C. I. O:Case No. R-2433SUPPLEMENTAL DECISIONANDORDEROctober 28, 1941On May 31, 1941, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election 1 in the above-entitled matter, directing that an election by secret ballot be conductedamong employees found therein to constitute an appropriate unit, ' todetermine whether or not they desired to be represented by Local 16,United Office & Professional Workers of America, C. 1. 0., herein calledthe Union, for the purposes of collective bargaining.Pursuant tothe Direction of Election, an election by secret ballot was conductedon June 26, 1941, under the direction and supervision of theRegionalDirector for the Second Region (New York City).On July 18, 1941,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Reportsetting forth the following results of the aforesaid election :Total number eligible to vote________________________________389Total number of ballots cast_________________________________386Total number of valid ballots_______________________________Total number of votes in favor of Local 16, United Office &360Professional Workers of America, C. I. 0____________________ 168Total number of votes against aforementioned Union__________ 192Total number of blank votes________________________________0Totalnumber ofvoid ballots_________________________________0Total number of challenged votes ----------------------------26With reference to the challenges, the Regional Director sustained 7challenged ballots as those of voters not within the unit found appro-priate by the Board and did not pass upon the remainder of the chal-lenged ballots because they could not affect the outcome of the election..Since no collective bargaining representative was selected as a result132 N. L.R. B., No. 45.36 N. L. R. B., No. 90..457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the election, the Regional Director in her Election Report recom-mended that the Board dismiss the petition of the Union unless objec-tions were filed to the Election Report within five (5) days.On July 19, 1941, the Regional Director upon request and pursuantto notice to all parties, .granted the Union until August 7, 1941, -to fileobjections to-her Election Report.On August 7, 1941, the Unionfiled objections to the Election Report alleging acts of interference onthe part of the Company in connection with the election.On Septem-ber 30, 1941, the Regional Director issued her Report on Objections,which was duly served upon the parties, stating therein that the objec-tions filed by the Union raised substantial and material issues withrespect to the conduct of the election, and recommending that the.Board hold a hearing on said objections.In considering the recommendation of the Regional Director theBoard takes notice of the fact that the Board, on May 13, 1941, peti-tioned the United States Circuit Court of Appeals for the SecondCircuit-to. adjudge the Company and certain of its officers in contemptfor violation of a prior decree enjoining the Company from engagingin certain unfair labor practices.2On July 8, 1941, the United States Circuit Court of Appeals forthe Second Circuit, entered its decision in the contempt proceedingsand-referred the matter to a Special Master for the taking of evidence.3On July 21, 1941, the Court signed an order of reference to the SpecialMaster.The facts alleged in the petition'of the Board in the con-tempt proceeding are substantially the same or closely related to thosealleged by the Union in its objections to the election herein.The reliefsought by the Board in the contempt proceeding, if granted, will remedy-the objections to the election filed by the Union.Under these circum=.stances we shall not direct a. hearing on Objections to Election Reportfiled by the Union, and we shall dismiss the petition of the Union forinvestigation and certification of representatives without prejudice.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Sections.8 and 9, of National Labor Relations.Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of M. Lowenstein & Sons, Inc.New York City, filed by Local 16, United Office & Professional Work-ers of America, C. I. 0., be,' and it hereby is, dismissed without.prejudice.'2Matter of M. Lowenstein&Sons,Inc.andBookkeepers',Stenographers'and Account-ants'Union,Local No. 16, United Office & Professional Workers of America, O. .I. -0.,,6N. L. R.B. 216.Consent decree entered United States Circuit Court of Appeals for theSecond Circuit,October 24, 1938.ON. L..R.B. v. M. Lowenstein&Sons, Inc., et al.,121 F. (2d) 673(C. C. A. 2).